PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Richard et al.
Application No. 14/233,603
Filed: 18 Apr 2014
For: COSMETIC AND/OR DERMATOLOGICAL COMPOSITION CONTAINING A MEROCYANINE DERIVATIVE COMPRISING SPECIFIC POLAR GROUPS CONSISTING OF…
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the “Renewed Petition Under 37 C.F.R. § 1.183” filed on January 13, 2022, requesting waiver of the requirement in 37 CFR 1.321(d) that the reference listed in the terminal disclaimer filed concurrently with the renewed petition be disqualified as prior art in accordance with 37 CFR 1.104(c)(5)(ii) in order for the terminal disclaimer to be effective to overcome the double patenting rejections of record. 

For the reasons set forth below, the renewed petition under 37 CFR 1.183 is DISMISSED.


RELEVANT STATUTE AND REGULATIONS

	Pre-AIA  35 U.S.C. 103(c) provides:

	(1) Subject matter developed by another person, which qualifies as prior art only under one or more of subsections (e), (f), and (g) of section 102, shall not preclude patentability under this section where the subject matter and the claimed invention were, at the time the claimed invention was made, owned by the same person or subject to an obligation of assignment to the same person.

	(2)    For purposes of this subsection, subject matter developed by another person and a claimed invention shall be deemed to have been owned by the same person or subject to an obligation of assignment to the same person if—

	(A)    the claimed invention was made by or on behalf of parties to a joint research agreement that was in effect on or before the date the claimed invention was made;

	(B)    the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and

	(C)    the application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement.

	(3)    For purposes of paragraph (2), the term “joint research agreement” means a written contract, grant, or cooperative agreement entered into by two or more persons or entities for the performance of experimental, developmental, or research work in the field of the claimed invention.

	
37 CFR 1.71(g) provides:

(1) The specification may disclose or be amended to disclose the names of the parties to a joint research agreement as defined in § 1.9(e). 
(2) An amendment under paragraph (g)(1) of this section must be accompanied by the processing fee set forth in § 1.17(i) if not filed within one of the following time periods: (i) Within three months of the filing date of a national application; (ii) Within three months of the date of entry of the national stage as set forth in § 1.491 in an international application; (iii) Before the mailing of a first Office action on the merits; or (iv) Before the mailing of a first Office action after the filing of a request for continued examination under § 1.114.
*****

37 CFR 1.104(c)(5)(ii) provides:

	Subject matter which qualifies as prior art under 35 U.S.C. 102(e), (f), or (g) in effect prior to March 16, 2013, and a claimed invention in an application pending on or after December 10, 2004, or in any patent granted on or after December 10, 2004, will be treated as commonly owned for purposes of 35 U.S.C. 103(c) in effect prior to March 16, 2013, on the basis of a joint research agreement under 35 U.S.C. 103(c)(2) in effect prior to March 16, 2013, if:

	(A)    The applicant or patent owner provides a statement to the effect that the subject matter and the claimed invention were made by or on behalf of the parties to a joint research agreement, within the meaning of 35 U.S.C. 100(h) and § 1.9(e), which was in effect on or before the date the claimed invention was made, and that the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and

	(B)    The application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement.

	
37 CFR 1.321(d) provides:

	A terminal disclaimer, when filed in a patent application or in a reexamination proceeding to obviate double patenting based upon a patent or application that is not commonly owned but was disqualified as prior art as set forth in either § 1.104(c)(4)(ii) or (c)(5)(ii) as the result of activities undertaken within the scope of a joint research agreement, must:

	(1)    Comply with the provisions of paragraphs (b)(2) through (b)(4) of this section;

	(2)    Be signed in accordance with paragraph (b)(1) of this section if filed in a patent application or be signed in accordance with paragraph (a)(1) of this section if filed in a reexamination proceeding;

	(3)    Include a provision waiving the right to separately enforce any patent granted on that application or any patent subject to the reexamination proceeding and the patent or any patent granted on the application which formed the basis for the double patenting, and that any patent granted on that application or any patent subject to the reexamination proceeding shall be enforceable only for and during such period that said patent and the patent, or any patent granted on the application, which formed the basis for the double patenting are not separately enforced.

	37 CFR 1.183 provides:

	In an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be suspended or waived by the Director or the Director’s designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f).

DECISION

In the present petition filed under 37 CFR 1.183, applicant renews its request for waiver of the requirement in 37 CFR 1.321(d) that the reference listed in the terminal disclaimer, filed concurrently with the petition, be disqualified as prior art as set forth in 37 CFR 1.104(c)(5)(ii). Applicant asserts the following on page 4 of the June 24, 2021 petition: 

Beginning with the first office action on the merits, the Examiner rejected claims based on the provisional ground of nonstatutory double patenting (NDP as being unpatentable over claims of copending Application No. 14/232915, which matured into US Patent 9,550,730 (reference Patent).

Currently, in view of the Examiner’s Answer dated February 11, 2021 claims 30-41, 44-45, 47-49, 52 and 53 stand rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. 

On April 9, 2021, Applicant filed a RCE with a request for three-month suspension. Responsive to this NDP rejection, Petitioner submits herewith a Terminal Disclaim over U.S. Patent No. 9, 550,730 (hereinafter “the Reference Patent”), based on a joint research agreement. Additionally, Petitioner submits herewith an Amendment amending the Specification of the present Application to identify the parties to the joint research agreement, and a Statement Under 37 C.F.R. § 1.104(c)(5)(ii)(A). 

Petitioner notes, however, that the Reference Patent is not prior art to the present Application, as both applications have the same effective filing date, namely, July 21, 2011. As discussed above, 37 C.F.R.  § 1.321(d) does not provide for filng a terminal disclaimer in situations where the subject and reference applications or patents developed under a joint research agreement meet the statutory requirements to be deemed commonly owned pursuant to pre-AIA  35 U.S.C 103(c), but the reference application would not otherwise qualify as prior art under pre-AIA  35 U.S.C. 103.

The practical effect of this is that the Petitioner is now subject to the extraordinary and unjust situation where the Office’s NDP rejection cannot be overcome under the rules, by the Terminal Disclaimer submitted herewith.

Accordingly, applicant contends that justice requires the Director to waive the non-statutory requirement in 37 CFR 1.321(d) that the reference listed in the terminal disclaimer be disqualified as prior art under either pre-AIA  35 U.S.C. 102(e), (f), or (g) in accordance with 37 CFR 1.104(c)(5)(ii) in order to allow the terminal disclaimer filed under 37 CFR 1.321(d) and concurrently with this petition to be approved and given full effect.

Applicant’s instant petition under 37 CFR 1.183 has been fully considered.

A review of the record reveals that the applicant has not met the requirement to establish the existence of a joint research agreement with respect to reference U.S. Patent No. 9,550,730 and the instant application in accordance with 37 CFR 1.104(c)(5)(ii) because a statement in accordance with 37 CFR 1.104(c)(5)(ii)(A) has not been submitted. Although applicant has submitted two versions of the statement under 37 CFR 1.104(c)(5)(ii)(A) (“the JRA statement”), the first on June 24, 2021 and the second on January 13, 2022, both are deficient because there is no specific mention of the subject matter of the reference. 37 CFR 1.104(c)(5)(ii)(A) requires that “applicant … [provide] a statement to the effect that the subject matter [of the reference] and the claimed invention were made by or on behalf of the parties to a joint research agreement….” A petition requesting waiver of the prior art disqualification requirement in 37 CFR 1.321(d) will not be granted if applicant has not met the requirements to establish the 
 
In view of the reasons set forth herein, the present petition requesting waiver of the prior art requirement in 37 CFR 1.321(d) is DISMISSED.	
	
The time period for filing a renewed petition is governed by 37 CFR 1.181(f). Therefore, if reconsideration of this decision is desired, any response to this decision must be submitted within TWO MONTHS from the mail/notification date of this decision, and extensions of time under 37 CFR 1.136(a) are not permitted. The reply should include a cover letter entitled “Renewed Petition pursuant to 37 CFR 1.183.” This is not a final agency action within the meaning of 5. A petition fee will not be required for a renewed petition requesting reconsideration of this decision. The request for reconsideration must be accompanied by a statement in compliance with 37 CFR 1.104(c)(5)(ii)(A). Applicant must also resubmit the terminal disclaimer filed on January 13, 2022 with the request for reconsideration. A new terminal disclaimer fee will not be required because the fee was previously paid. 

CONCLUSION

1.    The January 13, 2022 renewed petition filed under 37 CFR 1.183 is dismissed.

2.   The terminal disclaimer filed on January 13, 2022, is being forwarded to the paralegal staff for processing.

3.   Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET